Opinión concurrente del


Juez Asociado Sr. Sulzbacher.

Al firmar la sentencia dictada por la mayoría de los Jue-ces de este Tribunal hice constar lo siguiente: “Estoy de acuerdo con el resultado final de la sentencia subordinán-dola á las conclusiones legales expresadas en mi opinión particular.” Teniendo esto en cuenta he creido necesario hacer una exposición detallada de los hechos en el presente caso.
En la Corte de Distrito de Mayagüez, Hobard S. Bird fué juzgado culpable del delito de desacato á dicho Tribunal. Se expedió una orden de arresto y al verificarse su deten-ción en San Juan él acudió ante este Tribunal en solicitud de un auto de “habeas corpus.”
De dicha solicitud y de los autos de dicha Corte de Dis-trito resulta, que el “San Juan News”, periódico que vé la luz en esta ciudad, publicó un artículo que la Corte de Dis-trito de Mayagüez consideró injurioso. El artículo en cues-tión se refería á un juicio por jurado que tuvo lugar en Mayagüez, en el que hizo las veces de Juez Presidente el *436lion. Arturo Aponte y quien cumpliendo con las prescrip-ciones de la ley en semejantes casos, constituyó solo el Tribunal en dicha causa.
La vista de la causa por desacato se vió ante el Hon. Arturo Aponte. El acusado Bird no compareció, habiendo sido sin embargo representado por su abogado defensor, quien solicitó la suspensión de la causa en vista de la ausen-cia de su defendido quien pidió á la corte que se citasen los testigos de la defensa. Existen también en los autos varios telegramas que el mencionado Bird dirigió al Hon. Arturo Aponte pidiendo que se suspendiese la vista de su causa debido á que el día anterior al en que había sido citado para comparecer en Mayagíiez, lo había sido también para hacerlo en San Juan, en otra causa por libelo. Su solicitud fué denegada y el Hon. Arturo Aponte llevó á cabo la vista de la causa en ausencia de Bird, quien fué convicto y con- . denado á quince días de cárcel y al pago de una multa de cien dollars.
Al hacerse la argumentación ante este este Tribunal con respecto á la solicitud del presente auto de “habeas corpus” el Hon. Fiscal en su carácter de representante del “Pueblo de Puerto Rico”, propuso al Tribunal que se concediese dicho auto y se pusiese en libertad al preso, fundándose en que la orden de arresto era defectuosa y no llenaba los requisitos contenidos en el artículo 3 de una Ley aprobada por la Asamblea Legislativa de Puerto Rico el 1 de Marzo de 1902, titulada “Ley definiendo el delito de desacato y disponiendo la pena correspondiente ” y la cual aparece en los “Estatutos Revisados de Puerto Rico.”
El Fiscal alegó que la orden de arresto había sido firmada por el Secretario de la Corte y no por el Juez sentenciador: que se dejó de consignar el hecho ó hechos constitutivos del desacato: que no se llenaron los requisitos que establece la ley antes mencionada, y que la sentencia era por consi-guiente nula y sin efecto. Y en apoyo de sus argumentos, el representante del “Pueblo de Puerto Rico’’ manifestó *438que este Tribunal había, en caso idéntico al presente, deci-dido una cuestión de la misma índole concediendo el auto y poniendo en libertad al acusado.
El caso á que el Fiscal se refiere fué decidido el día 1 de Mayo de 1903.
El artículo 3 antes citado dice como sigue:
“Sección. 3. — (146)—Cuando se comete un desacato á la inmediata pre-sencia y vista del Tribunal, el correspondiente castigo podrá imponerse en el acto por el Tribunal ó Juez Presidente del mismo. Cuando el desacato no se comete en la forma indicada, la persona ó personas acusadas de haberlo cometido, deberán ser notificadas de la acusación, concediéndoseles un plazo razonable para defenderse contra ella; y siempre que alguna persona fuere multada ó encarcelada por desacato á un Tribunal, deberá firmarse por el Juez sentenciador una orden ó mandamiento para dicha multa ó prisión, consignándose en el mismo el acto ó actos constitutivos de dicho desacato, así como la fecha y lugar de su comisión y circunstancias de la misma, con espe-cificación de la sentencia del Tribunal, sin lo cual dicha sentencia quedará enteramente nula y sin efecto.”.
Con fecha posterior el Hon. Fiscal compareció ante este Tribunal solicitando permiso para presentar un alegato, habiéndose accedido á su solicitud. En dicho escrito se alega que la ley á que antes se ha hecho referencia, apro-bada por la Legislatura, fué derogada en virtud de.lá apro-bación del Código Penal, que también contiene una ley con respecto al delito de desacato á los Tribunales. La primera de dichas leyes se aprobó el 1 de Marzo de 1902, y comenzó á regir el día de su aprobación. El Código Penal, que tam-bién fué aprobado el día 1 de Marzo de 1902, entró en vigor el 1 de Julio del mismo año, alegándose por consi-guiente, que la primera de dichas leyes estuvo en vigor solamente desde el 1 de Marzo hasta el 1 de Julio, en cuya última fecha fué derogada por la ley de desacato contenida en el Código Penal.
La aceptación de semejante criterio equivaldría desde luego, á que este Tribunal debería revocar la sentencia que dictara anteriormente y la jurisprudencia sentada mediante la misma.
*440Tenemos pués, que la cuestión principal que hemos de dilucidar es la siguiente : ¿Cuál de las dos leyes sobre desa-cato á los tribunales está en vigor en la Isla de Puerto Rico; la primera contenida en los “Estatutos Revisados” ó la segunda que forma parte del Código Penal?
Los Tribunales no son infalibles. Deberían estar dis-puestos á modificar su criterio, á aceptar nuevas teorías y aún á revocar sus sentencias cuando descubren la comisión de errores en las resoluciones judiciales dictadas por ellos anteriormente. Estos cambios, deberían sin embargo, ha-cerse con la mayor cautela pues es sabido que la comunidad tiene en consideración la jurisprudencia sentada por los Tribunales Supremos al hacer sus transacciones y al inten-tar entrar en litigios.
Existen principios de jurisprudencia americana en la in-terpretación de las leyes que se relacionan con estas cuestio-nes. Una ley posterior deroga otra aprobada anteriormente. Cuando existen dos leyes que versan sobre la misma mate-ria, el tribunal debería, á serle posible, interpretarlas con-juntamente y harmonizarlas. Pero si resultare imposible hacerlo y que dichas leyes son absolutamente incompatibles y en conflicto la una con la otra, ninguna de las dos está en vigor.
A fin de llegar á conclusiones lógicas y razonables, los Tribunales deberían tratar de cerciorarse de la verdadera intención de la Legislatura, y esto puede hacerse frecuente-mente si se tiene en cuenta el estado de cosas que existía en la época de la aprobación de la ley.
Durante la soberanía española no se conocía el castigo por desacato á un Tribunal, en la forma que existe en los Esta-dos Unidos; pero cuando la “Ley Foraker” estableció los Tribunales judiciales en esta Isla, con virtiéndolos en Tribu-nales americanos, se concedió .desde luego el poder inhe-rente para la imposición de penas por el delito de desacato. La Legislatura, sin embargo, ha creido conveniente definir tal poder, determinar el castigo que un tribunal puede *442imponer, y establecer ciertas reglas y procedimientos para el cumplimiento de la ley.
El poder de un Tribunal para la imposición de penas por el delito de desacato, es una prerrogativa extraordinaria. Los Tribunales son los Jueces y los Jueces son los Tribuna-les. Si se injuria á una persona en su carácter de Juez, el hecho constituye un desacato al Tribunal. Este procedi-miento es casi una contravención á la antigua máxima legal “nemo propia causa judex esse debet”. Los jueces son humanos. Hay ocasiones en que puede que no le sea posi-ble discernir y juzgar el alcance de la ofensa inferida á un tribunal ó á un juez. La línea divisoria es á veces estrecha y á menudo es necesario hacer uso del criterio más discreto é imparcial y del mayor grado de prudencia, cautela, jus-ticia é independencia judicial á fin de poder juzgar donde termina la personalidad individual y donde comienza el carácter judicial.
Por esta razón las autoridades han mantenido el criterio.. de que siempre que se trata de la concesión de privilegios extraordinarios, los preceptos de las leyes deben cumplirse extrictamente. Son de precepto y no de consejo, y cual-quiera desviación anula los procedimientos. La Legislatura en el' presente caso ha llegado hasta declarar que si la orden de arresto expedida en una causa por dhsacato no contiene ciertos requisitos “la sentencia será absolutamente nula y sin efecto.”
Podría argiiirse que si la primera orden de arresto no llenaba lo's requisitos de la ley, una segunda orden podría . ser expedida. Este procedimiento sería, sin embargo, erró-neo, pues tratando el autor Church acerca del auto de “Habeas Corpus”, expone la siguiente doctrina:
“ Cuando una persona declarada culpable de desacato, haya sido encarce-lada en virtud de [un mandamiento de prisión que sea ilegal, no podrá ser detenida mediante otro mandamiento de prisión que baya sido expedido con posterioridad, y sea legal.
Sin embargo, esta regla no sería aplicable si el primer mandamiento hu-biese sido solamente informal, y no ilegal.”
*444En. el presente caso ante este Tribunal la orden de arresto no fué defectuosa, sino nula en absoluto. En verdad, es un principio bien conocido é inspirado en la más sana lógica, que cuando un Tribunal ha cometido un error al decidir cuestiones de semejante naturaleza no tiene derecho á mo-lestar por segunda vez á una persona. Sus facultades termi-nan allí.
Por lo tanto, si la primera de las leyes aquí mencionadas y la cual consta en los Estatutos Revisados, está aún en vigor, y si la orden de arresto es nula y sin efecto, la senten-cia de la Corte es nula y el acusado debe ser puesto en libertad.
Después de un nuevo examen de los autos de esta causa vengo en conocimiento también de que la Corte dejó de cumplir desde el primer momento los preceptos de la ley contenida en los Estatutos Revisados.
El artículo 3 de dicha Ley nos dice que cuando no se comete el desacato en la presencia inmediata del Tribunal “la persona ó personas acusadas de haberlo cometido, debe-rán ser notificadas de la acusación concediéndoles un plazo razonable para defenderse contra ella”. Debe, pués, existir una acusación: y ésta, según la definición que nos dan las autoridades, es “un cargo que se formula ante un funciona-rio competente contra alguna persona por la comisión de un delito ó de una falta á fin de imponerle el debido castigo.”
Los autos de la Corte de Distrito de Mayagíiez obran en poder de este Tribunal sin que los mismos contengan acusa-ción alguna. El Hoii. Arturo Aponte obró enteramente de acuerdo con su propia moción. Las actuaciones se fundan en la orden que el Juez expidiera para la comparecencia del acusado la cual empieza como sigue: “ORDEN CON MO-TIVO DE DESACATO. Arturo Aponte, Juez Presidente de la Corte de Distrito de Puerto Rico, Distrito de Maya-gtiez, comparece, y por ésta su propia moción dice: etc.”
La sentencia dictada por la Corte, después de la celebra-ción del juicio, no expresa en manera alguna el hecho ó *446hechos constitutivos del desacato, así como tampoco se hace constar la fecha ó el lugar en que aquél se cometiera. Ver-dad es que la ley no requiere que lo que precede se haga constar en la sentencia, pero también es cierto que la ley es imperativa en cuanto á la orden de arresto 6 mandamiento y debe contener dichos requisitos. La sentencia se funda en l’a orden de arresto. Si la primera es defectuosa la se-gunda es necesariamente fatal. Y aún cuando fuese permi-tido reformar y modificar la orden, lo cual estimo que no puede hacerse, no habría nada en que fundar la reforma ó modificación. Es por lo tanto evidente que todas las actua-ciones en el presente caso de desacato ante el Juez Aponte han sido nulas “ ah initio ”.
Dicho artículo 3 dice también “ que se concederá al acu-sado un plazo razonable para defenderse contra el cargo que se le haya hecho.” Si el Juez Aponte creyó que á Bird le era posible comparecer en la fecha para la cual fué citado y que desobedeció la orden de citación, dicho funcionario hubiera .podido expedir una orden de arresto y castigarle por la comisión de otro desacato. Pero el Juez Aponte carecía de autoridad para continuar la tramitación de la causa durante la ausencia del acusado a fortiori, habiendo su abogado defensor solicitado de la Corte la citación de los testigos para la defensa de su cliente.
El Tribunal Supremo de California resolvió esta cuestión ampliamente en el caso de McClatchy v. Superior Court, Vol. 119, Pág. 419. Se trataba de una acusación hecha contra el director de un periódico por desacato á un Tribunal, ale-gándose en dicha acusación que el periódico había publi-cado informes groseramente falsos é inexactos tendentes á desprestigiar dicha Corte y á provocar el desprecio y la pre-vención del público, alegándose al mismo tiempo que dichos informes eran una intervención ilegal en los asuntos de dicho Tribunal. Al celebrarse el juicio de la causa el director acusado presentó ciertas pruebas con objeto de demos-trar que la información contenida en su periódico era ver-*448dadera. La Corte rehusó la admisión de dichas pruebas y llevado el asunto ante el Tribunal Supremo exprésase éste en la forma siguiente :
“ La parte á quien se acusó de desacato, aún cuando el procedimiento sea de índole más ó menos sumario, tiene el mismo derecho inalienable á ser oido en su defensa, particularmente en casos como el presente en que se trata de la mera interpretación de un desacato indirecto, como tendría si se le acusase de haber cometido un asesinato ú otro crimen cualquiera.”
Refiriéndose al mismo tema tomamos á “Rapalje” quien en el artículo 111 de su obra sobre “desacatos” nos dice:
“ Existen dos clases de desacato á un Tribunal: El que se comete en su presencia y aquél que se comete fuera de la presencia del Tribunal. Para el castigo del primero, por medio de prisión y multa, no hay necesidad de la instrucción de causa alguna en contra del acusado ; pero para el castigo del segundo, empleando también las mismas penas que en el primer caso, debe permitirse al acusado presentar sus pruebas y hacer los argumentos necesar rios para su defensa. Si se adoptase otro procedimiento, cualquiera senten-cia que la Corte dictase sería absolutamente nula.”
Al continuar el Tribunal hace referencia á la causa de State v. Orleans Civil Judges, 32 La. Ann. 1256, 1262:
“A la acusación de desacato no debería en ningún caso seguir una senten-cia imponiendo la pena de cárcel á menos que á dicha sentencia preceda una orden citando al acusado para su comparecencia en el juicio y á menos que se le haya permitido presentar sus pruebas y hacer sus argumentos; habién-dose resuelto por los Tribunales que cualquier otro procedimiento que se adopte sería privar al acusado de los derechos que la ley le concede, que las actuaciones en la causa no estarían de acuerdo con la ley de la nación y que la sentencia sería nula.”
Dicho Tribunal también cita lo que á continuación se • expresa, tomándolo de una resolución del Tribunal Supremo de los Estados Unidos, que es el más alto de los de la nación:
.“Existe un principio tan antiguo como la ley misma, y el cual debería ser respetado ahora más que nunca, consistiendo el mismo en que nadie será condenado sin haber antes comparecido ante el Tribunal, lo cual quiere decir que no se podrá condenar á nadie que no haya sido debidamente citado para comparecer en juicio y á quien no se hayan proporcionado los medios para ser oido en su defensa. Una sentencia que haya sido dictada habién-*450dose omitido el citar al acusado y el proporcionarle la oportunidad para su defensa, carece de todos los requisitos de una resolución judicial; es simple-mente una usurpación y opresión judicial y no podría ser nunca confirmada por un Tribunal que administrase justicia debidamente.” Galpin v. Page 18 Wall. 350 U. S.
Continuando el Tribunal Supremo de California dice:
“Las anteriores consideraciones demuestran que al celebrarse el juicio de la causa en la Corte Inferior se privó al solicitante de los derechos que la ley le concede y que son tan indispensables para la validez de una senten-cia.; por cuya razón la resolución en la cual se le condena por desacato queda anulada.”
En el caso ante el Tribunal Supremo de California el director del periódico de referencia compareció ante la Corte •al verificarse el juicio de su causa, mientras que en la Corte •de Distrito de Mayagüez el acusado Bird no estaba presente. El autor Church tratando sobre “Habeas Corpus” expone la siguiente doctrina:
“ Una convicción sumaria, que no demuestra que las pruebas en contra del preso, fueron presentadas en su presencia, en el acto de examinársele, es nula; y esta regla es aplicable del mismo modo á mandamientos de prisión, que tienen de por sí el efecto de convicciones. Cuando un informe al man-damiento para un auto de habeas corpus ad subjiciendum deja demostrar que las pruebas practicadas ante el Juez que expidió el mandamiento de prisión, fueron presentadas en la presencia de la parte que ha de ponerse preso, el Tribunal la libertará de la custodia.”
Tenemos, pues, que considerar si dicha ley fué ó no dero-gada por el Código Penal.
El artículo 145 de dicho Código prescribe que:
“Toda persona que cometiere alguno de los desacatos relacionados á conti-nuación será reo de misdemeanor.”
El presente caso podría considerarse como comprendido ■dentro de dicho artículo.
Pero el Código Penal considera el desacato á un Tribunal como “misdemeanor” y nos encontramos con la siguiente proposición: ¿que es un “misdemeanor” y cómo se casti-gan, persiguen y tramitan las faltas de dicha índole ? Los siguientes artículos de la Ley responden á las preguntas anteriores:
“Art. 14. — “Felony” es un crimen castigado con la pena de muerte ó *452de presidio. “Misdemeanor” comprende todos los demás delitos.” (Código Penal)
'“Art. 16. — Excepto en los casos en que se prescriba otra pena por este Código, toda delincuencia declarada “misdemeanor” apareja pena de cárcel por un término máximo de dos años, ó multa máxima de doscientos cincuenta dollars ó ambas penas.” (Código Penal)
De la Ley aprobada en Marzo 12 de 1903 :
“Art. 3. — Todo delito respecto del cuál tuviere jurisdicción la Corte de Distrito deberá perseguirse en virtud de acusación presentada por el promo-tor fiscal, en sala de justicia, y confirmada con su declaración jurada de que la acusación se basa en el testimonio de testigos juramentados por él ó por el Juez de Paz.”
Del Código de Enjuiciamiento Criminal:
“ Art. 66. — Todas las formas de alegación en acciones penales, y las reglas por virtud de las cuales se determina la suficiencia de las alegaciones, son las que prescribe este Código.
Art. 67. — La primera alegación de parte del pueblo ó poder público es la acusación.
Art. 68. — La acusación es una alegación escrita hecha por el Fiscal á un tribunal de distrito, en la cual se imputa á una persona la comisión de un delito público.
Art. 69. — Cuando la acusación ha sido presentada se denominará “presen-tación de cargo” (“presentment”) y deberá ser presentada al tribunal y archivada por el secretario del mismo.”
Concediendo que el Código Penal derogara la ley general contenida en los Estatutos Revisados, hay que convenir entonces en que el desacato á un tribuna] es un “misdemeanor” y que por consiguiente debe aplicarse la ley de Enjuiciamiento Criminal.
Los autos de la Corte de Distrito demuestran de una manera terminante y que no deja lugar á dudas, que al verificarse el juicio de esta causa se omitieron completa-mente los preceptos de la ley de Enjuiciamiento Criminal.
Y tal omisión no consistió solamente en que dejara el Ministerio Fiscal de presentar la acusación jurada, que impe-rativamente requiere la ley, sino que ni siquiera tomó dicho-funcionario parte en los procedimientos.
El Honorable Arturo Aponte, uno de los Jueces de la Corte de Distrito, vió la causa sólo, y semejante procedi-*454miento es una violación absoluta de la ley de Enjuiciamiento Criminal en vigor.
La ley que se relaciona con la organización de las Cortes de Distrito, dice lo siguiente :
‘‘Cada Tribunal de Distrito se compondrá de tres Jueces, entre los cuales uno será Presidente, y los cuales, reunidos todos, constituirán su Sala de Justicia para lo civil y criminal.”
Las Cortes de Distrito se componen de tres Jueces, excepto cuando se trate de juicios por jurados, en cuyos casos sólo un Juez constituye el Tribunal, de acuerdo con los preceptos de una ley aprobada por la Asamblea Legislativa. En todos los demás casos, la Corte de Distrito debe componerse de tres Jueces “quienes reunidos todos, constituirán la Sala de Justicia para lo civil y criminal.”
Aún cuando la falta de desacato de que se trata se refiriere á los procedimientos de la Corte de Distrito al verificarse un juicio por jurado, en el cual el Juez Aponte constituyó el Tribunal, hay que convenir en que dicho funcionario carecía de jurisdicción para conocer él sólo en una causa por desacato considerada como “misdemeanor” por el Código Penal.
No tenía él mas facultades para celebrar este juicio de “misdemeanor” que para 'celebrarlo por cualquiera otra ofensa de la misma índole.
En un caso reciente ante este Tribunal, “Mauleón Ex Parte”, se citó la siguiente de “Ex Parte Schaw, 7 Ohio State, 81 ’’:
“ Pero si el Tribunal ha condenado al solicitante por la comisión de una ofensa sobre la cual no tenía jurisdicción, de acuerdo con la ley, resultando que los procedimientos y la sentencia eran manifiestamente eoram non judiee y nulos, la prisión que siguiera á dicha sentencia sería ilegal y el solicitante tendría derecho á ser excarcelado por medio de “habeas corpus.”
Refiriéndose á “habeas corpus” tenemos que el autor Church nos dice también :
“Art. 326. — Si resultase que el Tribunal que dictara la sentencia por desacato no hubiera sido legalmente constituido, dicha sentencia estaría des-provista de autoridad y sería nula, teniendo el preso derecho á que se le excarcelase mediante un auto de “habeas corpus”.”
*456Disponiendo la ley de Enjuiciamiento Criminal los casos en que un preso, puede ser excarcelado mediante la expedi-ción de un auto de “Habeas Corpus” nos dice lo siguiente en el inciso primero de su artículo 483:
“1. Cuando se lia extralimitado la jurisdicción de tal Tribunal ó fun-cionario.”
El Juez Aponte sólo no constituía el Tribunal para juzgar un “misdemeanor”; y aún aceptando la teoria de que la ley contenida en el Código Penal, la cual considera el desa-cato á un tribunal como “misdemeanor”, es la única en vigor en Puerto Rico, los procedimientos son todos nulos, y procede de igual manera que el preso sea puesto en libertad.
Podría propiamente argüirse, que en la celebración de un juicio por “misdemeanor” no hay necesidad de que el acu-sado comparezca ante la Corte cuando está representado por abogado defensor; pero teniendo en cuenta que esta causa no fué juzgada como “misdemeanor” ni por un tribunal con jurisdicción competente para conocer de dicha falta, no tengo que entrar en consideraciones acerca de si el abogado defensor consintió ó no que se continuare la celebración del juicio en la ausencia de su cliente.
Lo expuesto anteriormente sería bastante para dar por ter-minado el presente caso, pero tiene este Tribunal otros debe-res que cumplir estando por consiguiente obligado á dilucidar las dudas y ambigüedades que puedan presentarse, con objeto de sentar jurisprudencia para la mejor administración de justicia.
Hemos manifestado antes cual ha debido ser el objeto y el fin que se propuso la Legislatura al aprobar leyes para el castigo de desacato á los Tribunales. De acuerdo con la ley que forma parte de los Estatutos Revisados, cada Corte se convierte en su propio Juez para conocer de tales incidentes, pero si aceptamos el criterio de que el Código Penal derogó aquella Ley, el desacato es un “misdemeanor” del cual deben conocer las Cortes de jurisdicción competente. La presente causa debió haberse tramitado ante la Corte de Distrito de *458Mayagíiez y nó ante el Honorable Arturo Aponte solamente. La facultad inherente que la “Ley Foraker” concedió táci-tamente á las Cortes para imponer castigos por desacato, les hubiera sido arrebatada por el Código Penal hasta el extre-mo que si una persona fuese culpable de desacato á este Tribunal Supremo, careciendo este Tribunal de jurisdicción criminal en su origen, sería necesario acudir ante la Corte de Distrito para el castigo de la falta cometida. Inconce-bible é ilógico como parece semejante procedimiento, sería sin embargo, su consecuencia natural; pero podemos estar completamente seguros de que no fué ésta la intención de la Legislatura.
Ambas leyes fueron aprobadas el mismo dia, y si hubiera sido la idea de la Legislatura el que el Código Penal dero-gase la Ley general contenida en los Estatutos, aún cuando el primero comenzó á regir cuatro meses después, hubiéralo expresado así de manera clara y terminante. No podría tampoco arguirse que fué la intención de la Legislatura el conceder á cada Corte, y á cada Juez, el privilegio de im-poner castigos por desacato á los Tribunales por un período de tiempo de cuatro meses solamente y que después de dicha fecha cada Juez pudiera en ciertos casos, solicitar el recurso de otros Jueces para que actuasen con él en las causas por desacato ó acudir ante otro Tribunal con dicho fin.
Podría no obstante arguirse que la derogación es implícita. El Tribunal Supremo de los Estados Unidos ha sentado la jurisprudencia de que “las derogaciones implícitas no son consideradas favorablemente.” Dichas derogaciones ocurren con poca frecuencia, excepto cuando se fundan en contradic-ciones, y nunca cuando la ley anterior es suceptible de apli-cación juntamente con la posterior. “Ex parte Yerger 8 Wall 105.’’ Pero teniendo en cuenta la Legislatura la posi-bilidad y probabilidad de que se desarrollaran incompatibi-lidades en la aplicación de las leyes, insertó en el Código Penal los artículos que á continuación se copian á fin de evitar dichos conflictos:
*460“Art. 6. — Nada de lo dispuesto en este Código afecta á ninguno de los Estatutos, leyes, órdenes, ó partes de los mismos, aprobados por el Congreso de los Estados Unidos, por el Consejo Ejecutivo, dentro de las atribuciones que la léy le concede, ó por la Asamblea Legislativa de Puerto Rico, excepto en cuanto hubieren sido revocados ó estuvieren afectados por leyes subsi-guientes.
Art. 7. — Este Código no afecta á ningún poder conferido por la Ley á cualquier consejo de guerra, autoridad, ti oficial militar para imponer castigos á delincuentes; ni ningún poder conferido por la ley á cualquier cuerpo, tri bunal, ó fnncionario público, para castigar delincuentes.”
De los procedentes artículos se deduce que la Legislatura no trató de derogar, sino por el contrario de dejar intacta la ley privilegiada de los Estatutos Revisados “ Definiendo el delito de desacato, y disponiendo la pena correspondiente ” siendo “la misma una ley aprobada por la Legislatura de Puerto Rico” mediante “la cual se imponen castigos á los delincuentes.”
Se admite que el Código Penal fué tomado de los Esta-tutos del Estado de Montana y que éstos son una copia de los de California. La fraseología de los Estatutos aprobados aquí es exactamente igual á la de los de Montana. Es una doctrina bien conocida que cuando un Estado adopta las leyes de otro Estado la aceptación de éstas lleva consigo la aceptación de las resoluciones del Tribunal Supremo del Estado en el cual tuvieran su origen.
En las resoluciones del Tribunal Supremo de Montana Vol. 24 “State v. District Court, 35” encontrárnoslo siguiente:
“Una persona culpable de desacato á un tribunal por haber desobedecido voluntariamente una orden de “injunction” que haya sido legalmente expe-dida puede ser castigada sumariamente en la forma prescrita en “Title V,” supra, ó pueden aplicársele las disposiciones del artículo 293 del Código Penal mediante el cual la falta de desacato á un tribunal está concretamente considerada como “misdemeanor.”
“Los Estatutos de Montana que versan sobre desacatos á los Tribunales fueron tomados de los del Estado de California donde han sido examinados y aplicados constantemente. (Ex parte Gould, 99 Cal. 1112, 21 L. R. A 751; Cosbey v. Superior Court McClatchy v. Superior Court; 119 Cal. 419.) *462En Ex parte Hollis,'59 Cal. 408, al cual sigue Ex parte Gould, supra, se ha mantenido el criterio de que desacato á un tribunal es una ofensa pública penable por medio de acusación ó denuncia como también mediante el proce-dimiento sumario del Código de Enjuiciamiento Civil.”
Es por lo tanto evidente, que en los Estados de Montana ' y California existen dos medios para la imposición de casti-gos por desacato á los Tribunales; uno mediante el procedi-miento sumario y el otro juzgando la ofensa como “misdemeanor.”
En Puerto Rico tenemos también dos procedimientos simi-lares, el primero por medio de la aplicación de la ley de desacato contenida en los Estatutos Revisados, y el segundo haciendo uso de lo que sobre dicho asunto nos dice el Código Penal. Ambas leyes pueden aplicarse conjuntamente, No son contradictorias; no existen fundamentos para su incom-patibilidad.
Soy por consiguiente de opinión que pueden aplicarse las sentencias dictadas por los Tribunales Supremos de Montana y California y que de igual manera que en aquellos Estados, existen en Puerto Rico dos procedimientos similares para castigar la ofensa de desacato á un Tribunal, pero sería ne-cesario cumplir estrictamente con los requisitos de una ú otra de dichas leyes.
En el presente caso, sin embargo, no se ha aplicado nin-guna de las dos leyes á que hemos hecho referencia.